Citation Nr: 0530363	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for thoracic 
outlet syndrome of the left shoulder, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased evaluation for thoracic 
outlet syndrome of the right shoulder, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty for over twenty 
years and retired on length of service.  He has verified 
service from December 1975 to January 1983.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee Oklahoma.   

In June 21, 2005, the veteran and his wife appeared before 
the undersigned Veterans Law Judge and gave testimony in 
support of his claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks increased ratings for his service-connected 
thoracic outlet syndrome of the left shoulder and of the 
right shoulder.  The record shows that the veteran was last 
examined for disability evaluation December 2002.   At his 
hearing before the undersigned in June 2005, the veteran 
stated that his range of motion of the shoulders has 
decreased significantly since the last VA examination.  He 
also stated that he was returning to the VA facility for a 
follow-up examination in July 2005.  

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran should therefore be afforded another examination to 
determine the extent and severity of his service-connected 
disabilities.  

The veteran also stated that he had an MRI conducted on May 
18, 2005 at a VA facility and that surgery was recommended 
based on the MRI.  The clinical documentation associated with 
this medical care has not been incorporated into the record.  
These records should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  See also VAOPGCPREC 
12- 95.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should obtain VA records of 
treatment of the veteran, from April 2005 
to date to include a report of an MRI 
conducted on May 18, 2005.  All records 
maintained are to be requested and 
obtained.  Associate all records with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA neurological examination to 
evaluate his right and left shoulder 
disabilities.  The claims file and a copy 
of this remand must be made available to 
the examiner and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
conducted.  (a) The examiner should 
describe any neurological deficits caused 
by the right shoulder disability and by 
the left shoulder disability.  This 
should include a detailed assessment of 
functioning of both shoulders.  The 
examiner should comment on the extent of 
paralysis, if any, in each of the 
appellant's upper extremities and whether 
such paralysis is a residual of the 
service-connected shoulder disorders.  

(b) The neurologist should indicate which 
of the nerve groups itemized in the VA 
Schedule for Rating Disabilities are 
affected by each shoulder disability, 
including the upper radicular group (Code 
8510), the middle radicular group (Code 
8511), the lower radicular group (Code 
8512), all radicular groups (Code 8513), 
the musculospiral (radial) nerve (Code 
8514), the median nerve (Code 8515), the 
ulnar nerve (Code 8516), the 
musculocutaneous nerve (Code 8517) or the 
circumflex nerve (Code 8518).  38 C.F.R. 
Part 4 (2004).

(c) For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete; if the paralysis is 
incomplete, the examiner should describe, 
for each nerve or nerve group affected, 
the manifestations of the incomplete 
paralysis, noting such relevant factors 
as strength, incoordination, inability to 
make a fist, ability or inability to move 
fingers or pain.  

(d) In responding to the foregoing 
inquiry, the examiner should specifically 
describe the related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2004).

Rationale must be provided for all 
opinions and conclusions offered.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The purpose 
of this examination is to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected right and left shoulder 
disabilities.  All indicated X- rays and 
laboratory tests should be completed.  
The entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the examiner 
designated to examine the veteran.

The orthopedic examiner should perform 
range of motion testing of the right and 
left shoulders.  In the description of 
the results of this testing, the 
orthopedic examiner should indicate in 
degrees what normal range of motion is as 
compared to the veteran's range of motion 
of all affected joints.  The orthopedic 
examiner should also be asked to 
determine whether the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
affected joints are used repeatedly. It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  Rationale must be 
provided for all opinions and conclusions 
offered.  

4.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for benefits.  
The veteran should be given an 
opportunity to respond to the SSOC.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

